UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

]~- = ee ew ew ewe ee ee ee ee ee ee ee ee x
BRAULIO THORNE, on behalf of himself and all
others similarly situated,

Plaintiffs,

-against- ORDER
SILVERCREST ASSET MANAGEMENT 21 Civ. 3559 (GBD)
GROUP, LLC

Defendant.
ee eee ee eee ee ee eee eee eee ee ee eee x

GEORGE B. DANIELS, District Judge:

This Court having been advised that the parties have reached agreement on all issues in
this matter, the Clerk of Court is hereby ORDERED to close the above-captioned action, without
prejudice to restoring the action to this Court’s docket if an application to restore is made within
forty-five (45) days.

Dated: July 14, 2021
New York, New York

SO ORDERED.

a B. Dore

 

GEQRGRF. DANIELS
UNITED STATES DISTRICT JUDGE

 
